Dewey, J.
This complaint may be supported under the third section of c. 47 of the revised statutes. It does not indeed allege that the spiritous liquor, sold by the defendant to William Beck, was not delivered and carried away all at one time ; but that is immaterial, where the quantity sold was less than twenty eight gallons. The sale of less than twenty eight gallons constitutes an offence within that section. If the amount sold had exceeded twenty eight gallons, then the offence would not be correctly charged, unless there were added the further allegation, that the same was not delivered and carried away all at one time. Exceptions overruled.